Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Xx

 

NELSON ALCANTARA-TRIGUEROS and WALTER
CONTRERAS, individually and on behalf of all others similarly

situated,

COLLECTIVE/CLASS
Plaintiffs ACTION COMPLAINT

JURY TRIAL

-against-
DEMANDED

EASTERN DISTRIBUTORS 1, INC. and EDWARD
MARINACCIO, as an individual,

Defendants.

 

. Plaintiffs, NELSON ALCANTARA-TRIGUEROS and WALTER CONTRERAS,

individually and on behalf of all others similarly situated, (hereinafter referred to as
Plaintiffs"), by their attorneys at Helen F. Dalton & Associates, P.C., allege, upon
personal knowledge as to themselves and upon information and belief as to other
matters, as follows:

PRELIMINARY STATEMENT
Plaintiffs, NELSON ALCANTARA-TRIGUEROS and WALTER CONTRERAS,
individually and on behalf of all others similarly situated, through undersigned
counsel, bring this action against EASTERN DISTRIBUTORS 1, INC., and
EDWARD MARINACCTIO, as an individual, (hereinafter referred to as
"Defendants"), to recover damages for egregious violations of state and federal wage
and hour laws arising out of Plaintiffs’ employment at EASTERN DISTRIBUTORS
1, INC., located at 31-33 N Grand Boulevard, Brentwood, New York 10038.
As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
10.

11.

exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE

This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES

PLAINTIFFS

Plaintiff, NELSON ALCANTARA-TRIGUEROS, residing at 360 Sherman Street,
Westbury, New York 11590, was employed by Defendants at EASTERN
DISTRIBUTORS 1, INC. from in or around November 2017 until in or around May
2019.

Plaintiff, WALTER CONTRERAS, residing at 426 King Street, Westbury, New York
11590, was employed by Defendants at EASTERN DISTRIBUTORS 1, INC. from in

or around April 2004 until in or around December 2019.

DEFENDANTS
Upon information and belief, Defendant, EASTERN DISTRIBUTORS 1, INC., is a
corporation organized under the laws of New York with a principal executive office
at 31-33 N Grand Boulevard, Brentwood, New York 11717.
Upon information and belief, Defendant, EASTERN DISTRIBUTORS 1, INC,, is a

corporation authorized to do business under the laws of New York.
12.

13.

14.

15.

16.

17.

18.

19,

20.

21,

Upon information and belief, Defendant, EDWARD MARINACCIO, owns and
operates EASTERN DISTRIBUTORS 1, INC.

When Defendant, EDWARD MARINACCIO, was not available, the persons who
operated EASTERN DISTRIBUTORS 1, INC. were “Gary” and “Erick”, who were
the managers at EASTERN DISTRIBUTORS 1, INC.

EDWARD MARINACCIO would communicate to “Gary” and “Erick”, what needed
to be done at the business when he was not present.

EDWARD MARINACCIO, “Gary” and “Erick”, were responsible for supervising
Plaintiffs during their employment.

Upon information and belief, Defendant, EDWARD MARINACCIO, is an agent of
EASTERN DISTRIBUTORS 1, INC.

Upon information and belief, Defendant, EDWARD MARINACCIO, has power over
personnel decisions at EASTERN DISTRIBUTORS 1, INC.

Upon information and belief, Defendant, EDWARD MARINACCIO, has power over
payroll decisions at EASTERN DISTRIBUTORS 1, INC.

Defendant, EDWARD MARINACCIO, has the power to hire and fire employees at
EASTERN DISTRIBUTORS 1, INC., establish and pay their wages, set their work
schedule, and maintains their employment records.

During all relevant times herein, Defendant, EDWARD MARINACCIO, was
Plaintiffs’ employer within the meaning of the FLSA and NYLL.

On information and belief, EASTERN DISTRIBUTORS 1, INC. is, at present and has
been at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.
22.

23.

24.

25.

26.

27.

28.

FACTUAL ALLEGATIONS

NELSON ALCANTARA-TRIGUEROS
Plaintiff, NELSON ALCANTARA-TRIGUEROS, was employed by Defendants at
EASTERN DISTRIBUTORS 1, INC. from in or around November 2017 until in or
around May 2019.
During Plaintiff, NELSON ALCANTARA-TRIGUEROS’S employment by
Defendants at EASTERN DISTRIBUTORS 1, INC., Plaintiff's primary duties were as
a stocker and as a cleaner, while performing other miscellaneous duties from in or
around November 2017 until in or around May 2019.
Plaintiff, NELSON ALCANTARA-TRIGUEROS, was paid by Defendants
approximately $500.00 per week from in or around November 2017 until in or around
May 2019.
Plaintiff, NELSON ALCANTARA-TRIGUEROS, worked approximately forty-five
(45) hours from November 2017 until in or around May 2019 per week at EASTERN
DISTRIBUTORS 1, INC.
Although Plaintiff, NELSON ALCANTARA-TRIGUEROS, worked approximately
sixty to forty-five (45) or more per week during his employment by Defendants from
in or around November 2017 until in or around May 2019, Defendants did not pay
Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant violation of
the overtime provisions contained in the FLSA and NYLL.

WALTER CONTRERAS
Plaintiff, WALTER CONTRERAS, was employed by Defendants at EASTERN
DISTRIBUTORS 1, INC. from in or around April 2004 until in or around December
2019.
During Plaintiff, WALTER CONTRERAS’S employment by Defendants at
EASTERN DISTRIBUTORS 1, INC., Plaintiff’s primary duties were as a stocker, and
as a cleaner, while performing other miscellaneous duties from in or around April

2004 until in or around December 2019.
29.

30.

31.

32.

33.

34,

35.

36.

Plaintiff, WALTER CONTRERAS, was paid by Defendants approximately $545.00
per week from in or around July 2014 until in or around December 2019.

Plaintiff, WALTER CONTRERAS, worked approximately sixty-three (63) hours per
week at EASTERN DISTRIBUTORS 1, INC. from in or around July 2014 until in or
around December 2019.

Although Plaintiff, WALTER CONTRERAS, worked approximately sixty-three (63)
or more hours per week during his employment by Defendants from in or around July
2014 until in or around December 2019, Defendants did not pay Plaintiff time and a
half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiffs bring this action on behalf of their selves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class. .

Collective Class; All persons who are or have been employed by the Defendants as
stockers, cleaners, or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for
Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required minimum and

overtime wage compensation.
37.

38.

39.

40,

41,

42.

43.

44,
45,

46,

Upon information and belief, Defendants employed approximately at least 50
employees within the relevant time period who were subjected to similar payment
structures,

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are known
to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FEDERAL RULE OF CIVIL PROCEDURE RULE 23 CLASS ALLEGATIONS

47,

Plaintiffs sue on their own behalf and as the class representatives (hereinafter referred

to as the “New York Class Representative”) and bring the Second Cause of Action on
their own behalf and as a class action, on behalf of those similarly situated, pursuant

to Fed. R. Civ. P. 23(a) and (b). The Fed. R. Civ. P. 23 Class is defined as:

All car washers and dryers and ticket men who are currently or have been
employed by the Defendants at EASTERN DISTRIBUTORS 1, INC. and who
worked greater than 40 hours per week (hereinafter referred to as the “New
York Class”) without receiving time and a half for hours over 40 each week at
any time during the 6 years prior to the filing of their respective consent forms

(hereinafter referred to as the “New York Class Period”).

48. The persons in the New York Class are so numerous that joinder of all members is

49,

impracticable. Although, the precise number of such persons is unknown, and facts
upon which the calculation of that number are presently within the sole control of the
Defendants, upon information and belief, there are more than 50 members of the New
York Class during the New York Class Period.

There are questions of law and fact common to the New York Class that predominate
over any questions solely affecting individual members of the New York Class,

including but not limited to:

a. Whether Defendants unlawfully failed to pay overtime compensation in
violation of and within the meaning of the NYLL;

b. Whether the New York Class Representative and New York Class are
nonexempt from entitlement to overtime compensation for hours worked under
the pay requirement of the NYLL;

c. Whether Defendants failed to keep accurate and complete time records for all
hours worked by the New York Class Representative and the New York Class;

d. Whether Defendants’ policy of failing to pay workers was instituted willfully
or with reckless disregard of the law;

e. The proper measure of damages sustained by the New York Class
Representative and the New York Class; and

f. Whether Defendants should be enjoined from such violations in the future.

50. The New York Class Representative will fairly and adequately protect the interests of

the New York Class and have no interests antagonistic to the class. The Plaintiffs are
Sl.

52.

53,

54,

55.

56.

57.

represented by attorneys who are experienced and competent in both class litigation
and employment litigation.

A class is superior to other available methods for the fair and efficient adjudication of
the controversy, particularly in the context of wage and hour litigation where
individual plaintiffs lack the financial resources to vigorously prosecute a lawsuit in
federal court against a corporate defendant. The damages sustained by individual
class members are modest compared to the expense and burden of individual
prosecution of this litigation. Class action treatment will obviate unduly duplicative
litigation and the possibility of inconsistent judgments.

Further, the New York Class Representative and the New York Class have been
equally affected by Defendants’ failure to pay overtime wages. Moreover, members
of the New York Class still employed by Defendants may be reluctant to raise
individual claims for fear of retaliation.

Defendants have acted or refused to act on grounds generally applicable to the New
York Class, thereby making appropriate final injunctive relief or corresponding
declaratory relief with respect to the class was a whole.

Plaintiff's claims are typical of those of the class. Plaintiffs and the other class
members were subjected to Defendants’ policies, practices, programs, procedures,
protocols and plans alleged herein concerning the non-payment of overtime wages
and the failure to keep adequate records. The job duties of Plaintiffs are typical of
those of the class members.

The New York Class Representative intends to send notice to all members of the New

York Class to the extent required by Rule 23.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.

§216(b).
58,

59.

60.

61,

62.

63.

64.

65.

66,

At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-13.
Due to Defendants’ New York Labor Law violations, Plaintiffs were entitled to
recover from Defendants, jointly and severally, their unpaid overtime wages and an

amount equal to his unpaid overtime wages in the form of liquidated damages, as well
as reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

67. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

68. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

69. Defendants are liable to Plaintiffs in the amount of $5,000.00 each, together with

costs and attorneys’ fees.

FORTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
70. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
71, Defendants failed to provide Plaintiffs with wage statements upon each payment of
wages, as required by NYLL §195(3)
72. Defendants are liable to Plaintiffs in the amount of $5,000.00 each, together with

costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiffs unpaid overtime wages;

c. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiffs prejudgment and post-judgment interest,
Case 2:20-cv-03038-BMC Document1 Filed 07/08/20 Page 11 of 12 PagelD #: 11

e. Awarding Plaintiffs the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial
by jury on all questions of fact raised by the complaint.

. qm
Dated: This day of July 2020.

 

 

Roman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Telephone: 718-263-9591

Fax: 718-263-9598
Case 2:20-cv-03038-BMC Document1 Filed 07/08/20 Page 12 of 12 PagelD #: 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NELSON ALCANTARA-TRIGUEROS and WALTER CONTRERAS, individually and on behalf
of all others similarly situated,

Plaintiffs,
-against-
EASTERN DISTRIBUTORS 1, INC., and EDWARD MARINACCIO, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

EASTERN DISTRIBUTORS 1, INC.
31-33 N GRAND BOULEVARD
BRENTWOOD, NEW YORK 11717

EDWARD MARINACCIO
31-33 NGRAND BOULEVARD
BRENTWOOD, NEW YORK 11717
